Campbell, J.,
delivered the opinion of the court.
The claim of appellant is utterly devoid of merit. The gist of his complaint is, that he was defrauded of his inheritance by appellees, who wei*e in such relation to him and the estate as to disable them, or either, to buy the land; and on this double ground he seeks to have them “treated as trustees, holding the legal title for him, subject to account for money paid and rents received by them.”
The charge of fraud by appellees in procuring title to the land is wholly unsupported, and overthrown ; and the proposition that appellees, or either of them, was precluded by circumstances of relationship to the land or the appellant from buying at the sale of it by the administrator, is as unfounded as the charge of fraud is shown to be. There was no relation of trust or confidence between the parties, and appellees did not sustain such relation to the land as to be under a disability to buy it for themselves.
We recognize fully the doctrine of Keech v. Sanford, 1 Ld. Cas. in Eq. 36, and cases following and illustrating it, and Fox v. Mackreth and Pitt v. Mackreth, ib. 92, and cases following and supporting them ; but we do not know of any case or any principle which condemns the purchase, by a widow, of the reversion after her life-estate as dowress, at the sale of it by the administrator of her husband’s estate, or which denies to the second husband of such widow the unrestricted *135right to buy, at an administrator’s sale, the land other former husband, or which requires the mother and step-father to consult the interest of' a son and step-son at such'sale, instead of their own interest. Being a widow in possession of the land, or a mother, or step-father, imposes no disability to purchase the land of the deceased husband and father, at a sale of it by the administrator of such decedent.
The cases alluded to above announce rules founded in a wise policy; but no considerations of sound policy demand an extension of the disability to buy for one’s self, to exclude a widow and mother and step-father from the list of those who may lawfully buy for themselves at a sale of the land of a decedent.
No sufficient reason appears for vacating the quitclaim deed executed by appellant, relinquishing the land to Bott. He was competent to contract, and did so, and received a section of land as the consideration for executing that deed, and after-wards sold the section of land to Bott.
The decree of the court below is correct, except as it denied an account for rent. The widow of Thomas H. Wood was entitled to the plantation, free from rent, until her dower was assigned her. Code 1857, p. 470, art. 174.
Dower was assigned her in March, 1866, and we do not see why appellant, who was an infant at that time, should not be held entitled to an accounting by the occupants of his land after that. Until the land was made assets, by order of the Probate Court, to pay the debts of the estate of Thomas H. Wood, the legal title was in appellant, with all its incidents.
Decree reversed, and cause remanded for an account to be taken «of the rents of the land of Thomas H. Wood enjoyed by appellees after assignment of dower, and not embraced in the part set over to the widow as her dower.
Chalmeks, J., having been of counsel, did not participate in the decision of this case.